       Case 1:20-cv-01758-JEJ Document 15 Filed 01/13/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DENNIS WARNER,                         :         1:20-cv-1758
                                       :
                 Plaintiff,            :
                                       :
                 v.                    :         Hon. John E. Jones III
                                       :
UNITED NATURAL FOODS, INC.,            :                                     :
                                       :
                 Defendant.            :

                                   ORDER
                              January 13, 2021
     In conformity with the Memorandum issued on today’s date, IT IS

HEREBY ORDERED THAT:

  1. Defendant United Natural Foods, Inc.’s Motion to Dismiss, (Doc. 6), is

     GRANTED.

  2. Plaintiff’s Amended Complaint, (Doc. 4), is DISMISSED.

  3. The Clerk of the Court SHALL CLOSE the file on this case.

                                           /s/ John E. Jones III
                                           John E. Jones III, Chief Judge
                                           United States District Court
                                           Middle District of Pennsylvania
